1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fat-reduced cheese product” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The abbreviation “HFD” in Claim 1, line 4 is vague and indefinite as it is not an apparent abbreviation for “fat reduced cheese product”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
Claim 1 recites the limitation “the protein content” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the addition” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the diameter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the fat globules” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the average diameter” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the diameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the fat globules” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the average diameter” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the diameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the fat globules” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the average diameter” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schotel (US 6,348,228) in view of Thorsen et al. (US 2010/0330232).
The presence of fat in Claim 1 is interpreted as non-limiting as it does not have a lower limit.  If Applicant requires the presence of fat then Applicant can consider setting forth a non-zero lower limit.
The presence of fat globules and the dimensions in Claims 3, 16 and 20 are interpreted as non-limiting as fat is not required in Claim #1 as it does not have a lower limit.
Regarding Claim 1, Schotel (‘228) teaches a method for manufacturing a cheese product whose fat content is less than or equal to 5% by weight relative to the total weight of the cheese product (See col. 1, l. 58., col. 2, l. 39+, 0.1-7% or 0.5-4%.), and said cheese product having a moisture in the fat-reduced cheese product (HFD) from 60 to 75% (See col. 4, l. 16+, 50-84.9%.), said method comprising the following steps: a mixture comprising water (See col. 4, l. 16+.), and at least one protein material in sufficient quantity so that the protein content represents 10 to 35% by weight relative to the total weight of the mixture (See col. 4, l. 3+, 15%.), said protein material comprising at least one dairy-derived (See col. 4, l. 3+, 15%, dairy source, packaging in tubs.), the mixture comprising at most 5% fat by weight relative to the total weight of the mixture, so as to obtain a homogeneous mixture (See col. 1, l. 58., col. 2, l. 39+, 0.1-7% or 0.5-4%.); b) thermizing the mixture by heating, then cooling it (See col. 4, 30+.); f) cooling down (See col. 4, 30+.); and g) packaging the cheese product (See col. 4, 30+.), however, fails to expressly disclose a) in a mixing or recombination device, mixing and heating at a temperature of 40 to 85 oC, with a shear of 5,000 to 40,000 s-1, preferably 15,000 to 25,000 s-1, c) injecting into the mixture at least one coagulating agent; d) dosing the mixture containing the coagulant into molds; e) coagulating between 15 and 50 oC.
Regarding the mixing, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting one type of mixing parameter over another.  It is further noted the temperature and shear parameters are very broad and would cover nearly all conditions for this type of mixing.
Thorsen (‘232) teaches a method of making a cheese product similar to that of Schotel (‘228) wherein the shear is 5,000 to 40,000 s-1 and at a maximum temperature of 60-85 oC (See paras. 20-26 where the shear and temperatures are the same as claimed.).
Schotel (‘228) teaches the methods are prepared by any suitable method (See col. 4, l. 30+.) wherein the method involves mixing of the ingredients (See col. 4, l. 32+.).  It would have been obvious to a person having ordinary skill in the art with Schotel (‘228) and Thorsen (‘232) before them at the time of filing to mix the ingredients per known parameters including those as claimed to provide a cheese product that is effective for its intended use.
Regarding the coagulating, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting one parameter over another.  
Thorsen (‘232) teaches dosing the mixture containing a coagulant to produce cheese (See paras. 70-73 and Claims 37 and 40.)
It is further noted the temperature parameter is very broad and would cover nearly all typical temperatures, including room temperature, for this type of processing.  It would have been obvious for the milk product as taught by Schotel (‘228) in view of Thorsen (‘232) to transform into cheese it must coagulate otherwise cheese would not form.
Regarding the molds, it is noted as discussed above Schotel’s (‘228) product is formed into tubs which are obviously a type of mold with the cheese being molded into the shape of the tubs.
Regarding Claim 2, Schotel (‘228) teaches wherein step a) comprises the addition of fat (See col. 1, l. 58., col. 2, l. 39+, 0.1-7% or 0.5-4% fat.).
Regarding Claims 3, 16  and 20, Schotel (‘228) teaches fat globules in the cheese product is less than or equal to 1.5/1.0 µm (See col. 2, l. 59+, 0.5-2 µm.) wherein the fat globules have the same general diameter as claimed (See col. 2, l. 59+, 0.5-2 µm.), however, fails to expressly disclose the claimed profile.
 It would have been obvious to a person having ordinary skill in the art at the time of filing that Schotel’s (‘228) fat globules would be the same as claimed as the same general profile is taught and the composition is the same or substantially the same or similar.  If Schotel’s (‘228) fat globules are interpreted as not being the same then it would have been obvious to a person having ordinary skill in the art at the time of filing that when they are manufacturing the cheese product the processing conditions would be adjusted to provide a low fat product having a good flavor, texture and appearance.  Making any adjustments and selections would have been within the skill set of a person having ordinary skill in the art to provide the product as discussed above.
Regarding Claims 4 and 17  Schotel (‘228) teaches the method discussed above, however, fails to expressly teach wherein said cheese product has a solids content of 25 to 60%/(45-60%) by weight relative to the total weight of the cheese product.
Thorsen (‘232) teaches a solid content of at least 40%/50%/55% (See para. 85.)
It would have been obvious to a person having ordinary skill in the art at the time of filing since Schotel’s (‘228) product in view of Thorsen (‘232) is the same or substantially the same it would also have a solids composition that falls within the very broad claimed range.
Regarding Claim 5, Schotel (‘228) teaches wherein said added fat is of animal origin, of plant origin or is a mixture of animal and plant fats (See col. 2, l. 49+, plant/animal fats.).
Regarding Claim 6, Schotel (‘228) teaches wherein the method does not include the use of melting salt(s) and texturizing agent(s) (Schotel (‘228) does not discuss their presence, thus, it would have been obvious to not add ingredients that are not necessary to provide a low fat product having a good flavor, texture and appearance.).
Regarding Claim 7, Schotel (‘228) teaches the method discussed above, however, fails to expressly teach wherein said at least one dairy-derived protein material is selected from the group consisting of whole milk powder, skimmed milk powder, caseins, caseinates, milk protein concentrates, serum protein concentrates, fresh or refined cheeses, curds, yoghurts, fermented milks, and a mixture of these dairy-derived protein materials
Applicant does not set forth any non-obvious unexpected results for selecting one type of dairy protein source over another.  Schotel (‘228) teaches the protein being a dairy source and the dairy fat source being skim milk powder or yoghurt (See col. 3, l. 3+ and col. 4, l. 3+.).  It would have been obvious that the skim milk powder or yoghurt clearly have protein as well as fat and the dairy protein sources would obvious include skim milk powder or yoghurt or other dairy sources including those claimed.
Regarding Claim 8, Schotel (‘228) teaches the method discussed above, however, fails to expressly teach wherein the mixture of step a) comprises at most 1 to 20% lactose by weight relative to the total weight of the mixture.
Thorsen (‘232) teaches a lactose content less than about 10% by weight (See para. 81 and Claim #47.)
It would have been obvious to a person having ordinary skill in the art at the time of filing that lactose is known to be present in the dairy sources as taught by Schotel (‘228) in view of Thorsen (‘232) and the amount would obviously fall within the very broad claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
January 13, 2021